Citation Nr: 1622732	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-30 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a condition to account for neck pain, claimed as secondary to a low back disability.

3.  Entitlement to service connection for a condition to account for groin pain claimed as secondary to a low back disability.

4.  Entitlement to service connection for a condition to account for buttocks pain, claimed as secondary to a low back disability.

5.  Entitlement to service connection for headaches, claimed as secondary to a low back disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from September 1969 to January 1970 with a subsequent period of service in March 1970 for three days, the nature of which is unclear.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The Appellant appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disability, a condition to account for neck pain, condition to account for groin pain, condition to account for buttocks pain, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Evidence received by VA since a final November 1998 rating decision that denied service connection for a low back disability relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1998 rating decision denied entitlement to service connection for a low back disability.  The Appellant filed a timely notice of disagreement regarding the decision, but he failed to perfect an appeal after the issuance of statement of the case in June 1999.  Thus, the November 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Appellant's claim of entitlement to service connection for a low back disability is warranted.  The November 1998 rating decision denied entitlement to service connection for a low back disability, finding there was no evidence of an in-service back injury.  In March 2011, the Appellant submitted a statement from his father attesting to the Appellant's involvement in an in-service motor vehicle accident.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (indicating evidence is presumed credible in the context of reopening).  This evidence was not previously of record at the time of the November 1998 rating decision, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.


ORDER

The claim of entitlement to service connection for a low back disability is reopened.


REMAND

The Appellant claims he injured his neck, back and testicles in a motor vehicle accident during a period of Army Reserve service near Fort Drum, New York at some point between 1971 and 1974; however, there are no periods of verified active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during this period.  Efforts should be made to verify the Appellant's service during this period, as well as the reported motor vehicle accident.

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record establishes the Appellant has a current back and neck disability.  He is also competent to report observable symptomatology such as pain; therefore, there is competent evidence he may have conditions to account for groin and buttocks pain, as well as headaches.  As noted above, the Appellant claims he injured his neck, back and testicles in an in-service motor vehicle accident.  While this event has not been verified, there are notations in the Appellant's service treatment records in August 1972 regarding testicular pain, which could be construed as potentially corroborating the Appellant's reports related to the claimed in-service motor vehicle accident.  Thus, the Board finds there is evidence that indicates the claimed disabilities may be the result of an in-service motor vehicle accident as claimed.  As such, a VA examination is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Determine the Appellant's periods of ACDUTRA and/or INACDTURA from 1971 to 1974, taking all necessary development actions.  If the Appellant did not perform ACDUTRA or INACDUTRA during this period, or records of such are not available, then a formal finding to that effect must be made.

2.  Make efforts to verify the Appellant's report of being involved in a motor vehicle accident near Fort Drum, New York during a period of ACDUTRA/INACDTURA from 1971 to 1974.  If there are no records to corroborate this event, then a formal finding to that effect must be made.

3.  Schedule the Appellant for a VA examination to determine whether the Appellant has a current low back, neck, or groin condition that is at least as likely as not (a degree of probability of 50% or higher) the result of an injury in service, to include the reported motor vehicle accident.  The examiner is informed that the mere lack of records corroborating the motor vehicle accident is not, in and of itself, a basis for a negative opinion, although it can be considered as one factor in formulating an opinion on the etiology of any current low back, neck or groin condition.

If the examiner finds that the Appellant's low back disability is at least as likely as not related to his military service, the examiner is asked to opine as to whether any current disability of the neck, groin, buttocks and headaches is caused or aggravated by the low back disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the neck, groin, buttocks or headaches disability prior to aggravation by the low back disability.

The examiner is advised the Appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Appellant's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


